Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application 16/136,417 filed 09/20/2018 is in response to Applicant’s request for continued examination. Applicant’s response has been given full consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Claims Amendment
In the response filed on 01/15/2021 claim1 has been amended and recite the range of the difluorosilane is about 0.5 wt% to about 2 wt% or less based on the total amount of the electrolyte. The status of the claims stand as follows:
Currently amended 		1
Canceled 			2, 10, 21
Original			3-9, 11-20
4.4	New				22
Claims 1, 3-9, 11-20, 22 are currently pending in this application, and all claims are under full consideration. 

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1, 3-9, 11-16, 18-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al. (U.S. PG Publication 2013/0022861; presented in the information disclosure statement IDS filed 10/16/2018)

Regarding Claim 1 Miyagi discloses a lithium secondary battery (Miyagi Abstract, paragraph 0032), comprising a positive electrode, a negative electrode and an electrolyte between the electrodes (Miyagi paragraph 0032); the positive electrode comprise a positive active material (Miyagi paragraph 0044) represented by the formula LixNi(1-y-x)CoyMzO2 (Miyagi paragraph 0037) wherein 0≤x≤1,2, y is 0.05<y<0.5; and 0.01<z<0.5. This general formula is representative of the claimed Formula 1 LixNiyM1-yO2-zAz when M in the claimed formula is Co and M in the disclosed formula of Miyagi, z=0.
Miyagi does not disclose the same molar ratio of the elements in the disclosed formula (LixNi(1-y-x)CoyMzO2 as is in the claimed formula (LixNiyM1-y O2-zAz), but the molar ratio of Li in the formula of Miyagi (0<x<1.2) overlaps with the claimed range 0.9<x<1.2; the molar ratio of y and z for Co and M in the formula of Miyagi (0.05<y<y<0.5 and 01<z<0.5) overlaps with the claimed range of M1-y (0.7<y<0.98) and the molar ratio 2 of oxygen in the formula of Miyagi is the same in the claimed formula when z=0.
Furthermore, Miyagi discloses specific compound LiNi0.85Co0.10AI0.05O2, (Miyagi paragraph 0128), which is representative of the claimed formula when z=0, and M is Co and Al. 1.05Ni0.80Co0.15Al0.05O2 (Miyagi paragraph 1395, 1515) also representative of the claimed formula when z=0, and M is Co and Al. Miyagi further discloses a positive electrode active material represented by formula Li1.05Ni0.8Co0.2O2 (Miyagi paragraph 1513) also representative of the claimed formula compound when z=0 and M is Co. These two specific examples anticipate the claimed general formula compound.
Miyagi discloses the electrolyte comprise a lithium salt (Miyagi paragraph 0048, 0061, 0067, 1153, 1155) a nonaqueous solvent (Miyagi paragraph 0048, 0063-0066, 0082-0088), and a fluorosilane compound (Miyagi paragraph 1184) represented by the general formula (2) SiFxR3pR4qR5r (Miyagi Abstract, paragraph 0034, 1182) wherein R3 to R5 are organic groups which have 1-12 carbon atoms include alkyl groups, alkenyl groups, alkynyl groups and aryl groups (Miyagi paragraph 1182). Miyagi discloses specific compounds including formula (2) (Miyagi paragraph 1184), which can be a difluorosilane compound such as dimethyldifluorosialne, diethyldifluorosilane, divinyldifluorosilane, and ethylvinyldifluorosilane (Miyagi paragraph 1184). 
Regarding the amount of the difluorosilane compound recited in Claim 1 Miyagi discloses the content of the specific compounds including formula (2) (Miyagi paragraph 1184), which can be a difluorosilane compound such as dimethyldifluorosialne, diethyldifluorosilane, divinyldifluorosilane, and ethylvinyldifluorosilane (Miyagi paragraph 1184) are present in amount of 0.05 % by weight up to 5% by mass or lower, more preferably 4% by mass or lower , even more preferably 3% by mass or lower, based on the whole nonaqueous electrolyte (Miyagi paragraph 1195). This range overlaps with the claimed range of about 0.5 weight percent to 2 weight percent or less based on the total weight of the electrolyte. According to the MPEP “In the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d257, 191 USPQ 90 (CCPA 1976); In re Woodruff!; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to try to have varied the weight % of the difluorosilane in the disclosed range since such a modification is considered choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 IE).
Regarding Claim 3 Miyagi discloses specific examples of the difluorosilane compound representative of formula (2) include the compound diethyl difluorosilane (Miyagi paragraph 1184) disclosed among other difluorosilanes, and choosing of diethyl difluorosilane from among the other difluorosilanes would have been obvious to try by the person of ordinary skill since it constitute choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 IE).
Regarding Claim 4 Miyagi discloses the electrolyte contains lithium salts (Miyagi paragraph 1146) for example LiBF4, LiPF6, (Miyagi paragraph 1248) and LiCF3SO3 (Miyagi paragraph 1249), LiN(CF3SO2)2 (Miyagi paragraph 1245) and lithium difluoro(oxalato)borate (Miyagi paragraph 1156).
Regarding Claim 5 Miyagi discloses the solvent include cyclic carbonates and chain carbonate (Miyagi paragraph 1162-1163) and discloses specific carbonate compounds dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, di-n-propyl carbonate methyl n-propyl carbonate, ethyl n-propyl carbonate (Miyagi paragraph 1163) and ethylene carbonate, propylene carbonate, butylene carbonate (Miyagi paragraph 1162).
Regarding Claim 6 Miyagi discloses the nonaqueous electrolyte include fluoroethylene carbonate (Miyagi paragraph 1197) disclosed among other compounds, and choosing of fluoroethylene carbonate from among the other compounds would have been obvious to try by the person of ordinary skill since it constitute choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 IE).
Regarding Claim 7 the compounds such as fluoroethylene carbonate are present in the electrolyte in amounts of 0.01 % by mass to 5 % by mass (Miyagi paragraph 1200). This converted to volume % for fluoroethylene carbonate (density 1.454 g/ml) would be 0.006 ml% to 4.364 ml%). This range is included in the claimed range of 0.1 volume% to about 10 volume percent.
Regarding Claim 8 Miyagi discloses the nonaqueous electrolyte include cyclic carbonate (Miyagi paragraph 1162) having a carbon-carbon double such as vinyl ethylene carbonate (Miyagi paragraph 1197), and carboxylic acid anhydrides such as maleic anhydride, itaconic anhydride (Miyagi paragraph 1197).
Regarding Claim 9 Miyagi discloses the electrolyte include vinylene carbonate, vinyl ethylene carbonate, maleic anhydride, succinic anhydride (Miyagi paragraph 1197).
Regarding Claim 11 Miyagi discloses the vinylene carbonate, the maleic anhydride and the other compounds disclosed (Miyagi paragraph 1197) are contained in amount of 0.01 % by mass to 5 % by mass or lower, more preferably 3 % by mass or lower, even more preferably 2 % by mass or lower based on the whole mass of the nonaqueous electrolyte (Miyagi paragraph 1200). This range overlaps with the claimed range of about 0.1 weight% to about 2 weight %. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 12 Miyagi discloses a specific compound LiNi0.85Co0.10Al0.05O2, (Miyagi paragraph 0128) representative of the claimed compound of Formula 1 (LixNiyM1-yO2-zAz), and the molar ratio of Ni is 0.85 and is included in the claimed range 0.8<y<0.98. 
Regarding Claim 13 and 14 Miyagi discloses a specific example of the positive active material having the formula LiNi0.85Co0.10Al0.05O2, (Miyagi paragraph 0128) representative of the claimed compound of Formula 3 (LixNiy’Co1-y’-z’Alz’O2), in the disclosed formula of Miyagi the molar ratio of Li x is 1 included in the claimed range 0.9<x<1.2 the molar ratio of Ni y is 0.85 included in the claimed range 0.8<y’<0.98 the molar ratio of Al z’ is included in the claimed range 0<z’<0.1 and the molar ratio of Co is 0.10 included in the claimed range 0<1-y’<z’<0.20.
Regarding Claim 15 Miyagi discloses the negative electrode active material is capable of electrochemically occluding/releasing lithium ions examples of which include carbonaceous material (Miyagi paragraph 0287, 0289, 0368) and a metal alloyable with lithium (Miyagi paragraph 0287).
Regarding Claim 16 Miyagi discloses the negative electrode active material can be a metal capable of alloying with lithium such as silicon (Miyagi paragraph 0287).
Regarding Claim 18 Miyagi discloses the carbonaceous substance of the negative electrode (Miyagi paragraph 0287, 0289, 0368) can be graphite (Miyagi paragraph 0375-0376).
Regarding Claim 19 and 20 Miyagi is silent about the battery capacity retention being of 80% or greater after 200th charge/discharge cycles and the cell energy density. However, since the lithium battery disclosed by Miyagi has the same positive electrode active material (Miyagi paragraph 0128, 1395, 1515) and negative electrode active materials (Miyagi paragraph 0287, .
Regarding Claim 22 Miyagi discloses in one embodiment that the electrolyte further includes vinylene carbonate (Miyagi paragraph 0069, 0091, 1151, 1281, 1283)
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al. (U.S. PG Publication 2013/0022861; presented in the information disclosure statement IDS filed 10/16/2018) in view of Ishii et al. (U.S. PG Publication 2018/0190975)

The discussion of Miyagi as applied to claim 1 and 15 above is fully incorporated here and is relied upon for the limitation of Claim 17.
Regarding Claim 17 Miyagi is silent about the particle diameter of the silicon particles that are alloyable with lithium (Miyagi paragraph 0287).
Ishii discloses a negative electrode material for a lithium ion battery including silicon-containing particles, graphite particles and carbonaceous material, wherein the silicon particles have primary particle diameter of 200 nm or less (Ishii Abstract, paragraph 0014). Ishii discloses that when the diameter falls with the disclosed range of 200 nm or less volume strain in association with intercalation of Li into a Si crystal phase can be reduced, and hence expansion and contraction in association with charge and discharge, which are the greatest drawback in the case of using Si for a negative electrode active material, can be suppressed (Ishii paragraph 0019).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the negative electrode active material of 
Response to Argument
In the response filed on 06/18/2020 Applicant traverses the rejection of claims 1-9, 11-16, 18-21 under 103 over Miyagi et al. (U.S. PG Publication 2013/0022861) and Claim 17 over Miyagi and Ishii et al. (U.S. PG Publication 2018/0190975) as presented in the last final Office Action dated 10/15/2020.  
Applicant argues that the use of difluorosilane as opposed to monofluorosilane or trifluorosilane in combination with positive electrode material according to formula 1 provides unexpected improved capacity retention, recovery and gas reduction (Remarks page 7), and notes that the showing of the criticality of the claimed range of about 0.5 weight percent to about 2 weight percent or less difluorosilane compound, based on a total weight of the electrolyte, provided in Table 1, rebuts any prima facie case of obviousness that may have been established by the claimed range lying inside a range disclosed by Miyagi (Remarks page 6, 7). Applicant then presents results of Working Example 1-8 and Comparative Examples 1-4, and shows results of capacity retention (%), recovery retention (%) and gas reduction as presented in Table 1 (Remark page 7). 
Examiner notes the difluorosilane compound included in the electrolyte of Working Examples 1, 3-5, 7 and 8 is diethyl difluorosilane in amount of 1 wt% based on total amount of 2R1R2), wherein “in Formula 2, R1 to R2 are each independently a substituted or unsubstituted linear or branched C1-C30 alkyl group, a substituted or unsubstituted C2-C20 vinyl group, a substituted or unsubstituted C2-C20 allyl group, or substitutes or unsubstituted C6-C60 aryl group. Therefore, the claimed difluorosilane of Formula 2 are a very large number of difluorosilane compounds whose substituent groups vary between alky groups, vinyl groups, ally groups and aromatic groups resulting is different classes of difluorosilane compounds with potentially different chemical and physical properties. However, Working Examples 1-8 use only two specific difluorosilane compounds namely diethyl difluorosilane and diphenyl difluorosilane from among an extensive and very large number of difluorosilane compounds. Therefore, it is not known if the unexpected results provided by just two compounds, namely diethyl difluorosilane and diphenyl difluorosilane, will also be provided by all the other claimed difluorosilane compounds considering the differences in structure, physical and chemical properties, wherein the substituent group R1 and R2 of the difluorosilane SiFR1R2 vary from alkyl groups (C1-C30, linear or branched, substituted or unsubstituted), vinyl groups (C2-C20, substituted or unsubstituted), allyl groups (C1-C20, substituted or unsubstituted), and aryl groups (C6-C60). 
Examiner also notes the while diethyl difluorosilane is used in amounts of 05 wt%, 1 wt% and 2 wt%, the compound diphenyl difluorosilane is used in amount of 1 wt% (Examples 2, 6) and 
Therefore, the scope of the claimed difluorosilane compounds is very much wide and only two difluorosilane compounds are presented in Working 1-8, and therefore, any critical or unexpected results provided by these two compounds cannot be reasonably extended to encompass all the claimed classes of extensive difluorosilane compounds. Therefore, the number of only two compounds presented in the Working Example to establish critical and unexpected results are no commensurate with the claimed extensive and very large number of difluorosilane compounds belonging to different classes.    
Traversing the reference of Miyagi Applicant argues that Miyagi discloses an electrolyte composition that contains at least one of cyclic siloxane compounds represented by general formula (1), fluorosilane compound of formula (2) and compound of formula (3) (Remarks page 8-9), and argues that determination of obviousness cannot be based on the hindsight combination of components selectively culled from the prior art to fit the parameters of patented invention, and that Miyagi discloses positive electrode and negative electrode having a specific composition and uses nonaqueous electrolyte selected from specific groups and compounds Formula 1 and Formula 2 are distinct and includes monofluorosilane, difluorosilane and trifluorosilane, and because Miyagi does not provide one skill in the art a reason to select a difluorosilane (Remarks page 9)
Regarding the composition of the electrolyte Examiner notes that the claim recites an “electrolyte comprises a lithium salt, a non-aqueous solvent and a difluoro compound…” using comprise language which reasonably implies that it may also comprise of other compounds besides the recited difluorosilane compound. However, Miyagi has explicitly and positively discloses the electrolyte includes difluorosilane (Miyagi paragraph 1184), and according to the MPEP it would 
Regarding the composition of the positive electrode active material it has been established in the Office Action that Miyagi discloses positive active material represented by the formula LixNi(1-y-x)CoyMzO2 (Miyagi paragraph 0037) wherein 0≤x≤1,2, y is 0.05<y<0.5; and 0.01<z<0.5. This general formula is representative of the claimed Formula 1 LixNiyM1-yO2-zAz when M in the claimed formula is Co and M in the disclosed formula of Miyagi, z=0. Miyagi also discloses specific examples Li1.05Ni0.80Co0.15Al0.05O2 (Miyagi paragraph 1395, 1515) also representative of the claimed formula when z=0, and M is Co and Al. Miyagi further discloses a positive electrode active material represented by formula Li1.05Ni0.8Co0.2O2 (Miyagi paragraph 1513) also representative of the claimed formula compound when z=0 and M is Co. These two specific examples anticipate the claimed general formula compound.
Therefore, in view of the fact that Miyagi discloses similar nonaqueous electrolyte composition in a range that overlaps with the claimed range, and a similar positive electrode active material, Applicant’s argument that Examiner relied on hindsight and that determination of obviousness cannot be based on the hindsight combination of components selectively culled from the prior art to fit the parameters of patented invention is not persuasive. Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971) (MPEP 707.07).
Applicant also argues that Miyagi does not discloses in the Examples use of difluorosilane, rather discloses monofluorosilane and the selection of difluorosilane is non-obvious (Remarks page 9). Examiner disagrees with applicant’s argument because according to the MPEP it would have been obvious to try by a person of ordinary skill in the art to have chosen difluorosilane from among the other fluorosilane compounds since such a choice constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E). Furthermore, it is noted here that a prior art reference is good for all that it teaches and the difluorosilane disclosure of the reference of Miyagi cannot be disqualified on the mere assertion that the it is not used in the working examples given. According to the MPEP, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” (See MPEP 2123 I).
Applicant also argues that obviousness based on overlapping ranges can be overcome by showing the criticality of the claimed range (Remarks page 10). Examiner notes the argument of unexpected and critical results has been addressed above in this section and will not be repeated here for the sake of brevity. Briefly, however, Examiner has shown that only two difluorosilane compounds are used in the Examples from among an extensive and a very large class of difluorosilane compounds, whose results cannot be reasonably extended to all the claimed difluorosilane compounds. And furthermore only a single composition at 1 wt% of one of them (i.e. diphenyl difluorosilane compound) is presented. Therefore, the argument of unexpected and critical results is not persuasive. 
For reason presented here and in the previous Office Action and the advisory action the instant invention is deemed obvious by the reference of Miyagi and the combination of Miyagi and Ishii.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR M KEKIA/Examiner, Art Unit 1722